Opinion issued February 13, 2003



 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01059-CV
____________

BERNETTA SHANTA WILLIAMS, Appellant

V.

TROY GABRIEL, Appellee




On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 776441




MEMORANDUM OPINION
                    Appellant, Bernetta Shanta Williams, is appealing a final judgment
signed on September 6, 2002.   Appellant timely filed a notice of appeal on October
4, 2002.  On October 31, 2002 we issued an order stating in relevant part:
This Court’s records do not affirmatively show that appellant has
paid the appellate filing fee of $125.  See Tex. R. App. P. 5; Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the
Courts of Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998); Tex.
Gov’t Code Ann. § 51.207(a) (Vernon Supp. 2002).  Unless within 30
days of the date of this order, appellant pays such filing fee to the Clerk
of this Court, the appeal will be dismissed. See Finley v. J.C. Pace Ltd.,
4 S.W.3d 319, 321-22 (Tex. App.– Houston [1st Dist.] 1999) (order);
Negrini v. Smith, Nelson & Clement P.C., 998 S.W.2d 362, 363 (Tex.
App.– Houston [1st Dist.] 1999, no pet.).
If appellant believes the appellate filing fee has been paid,
appellant is directed to contact the Clerk of this Court immediately. If
appellant believes appellant is entitled to proceed on appeal without
advance payment of costs under Tex. R. App. P. 20.1, appellant is
directed to immediately file with this Court a file-stamped copy of
appellant’s affidavit of indigency or a certified or sworn copy of the
signed order overruling any contest to appellant’s affidavit of indigency. 
See Tex. R. App. P. 20.1(a), (c)(1), (f), (i)(4). 

          To date, appellant has not paid the filing fee.  Appellant has not responded to
the Court’s order of July 23, 2002  Accordingly, for the reasons set forth in the
Court’s order of July 23, 2002, the appeal is dismissed for want of prosecution.  See
Tex. R. App. P. 5; 42.3(b).  All other pending motions in this appeal are overruled as
moot.  
PER CURIAM
Panel consists of Justices Hedges, Alcala, and Hanks.